Citation Nr: 1416597	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-23 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel






INTRODUCTION

The appellant served on a period of active duty for training (ACDUTRA) from February 1961 to August 1961.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which denied service connection for bilateral hearing loss and tinnitus.  The appellant filed a notice of disagreement with the denial of service connection for hearing loss in September 2010.  A statement of the case (SOC) was issued in response in June 2011, and thereafter, the appellant filed a timely VA Form 9 on the issue in August 2011. 

In December 2013 the Board remanded the case for further development.  The case is now back before the Board.

This appeal was processed using the Veterans Benefit Management System (VBMS) paperless, electronic claims processing system.  In addition to the VBMS  file, there is also an  electronic (Virtual VA) paperless claims file.  The documents contained therein are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral hearing loss was first documented many years after the appellant's discharge from service, and the only medical opinions to address the etiology of current bilateral hearing loss weighs against the appellant's claim.



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The appellant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the appellant by a pre-rating letter in October 2009 and a post-rating letter in December 2013.  These letters detailed the elements of a service connection claim, described the evidence and information necessary to substantiate the claim, and set forth the respective responsibilities of VA and the appellant in obtaining such.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (hereinafter Court) held that, upon receipt of an application for service connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also require notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the RO informed the appellant in the October 2009 and December 2013 letter.

VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting the appellant in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   The appellant was afforded a VA examination in January 2010 and a VA addendum opinion was rendered in December 2013.  The Board finds that this VA examination and subsequent addendum opinion were sufficient since they were based on a thorough and contemporaneous examination of the appellant that took into account records of pre-service treatment, service treatment records, and records of post-service examination and treatment.  Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The Board notes that in December 2013 the Board remanded the issue on appeal for further development.  Specifically to send the appellant a VCAA letter, to ask the appellant to identity all VA facilities where he received treatment for his bilateral hearing loss, to send the appellant's claims file for a VA examination addendum opinion, and to readjudicate the appellant's claim in a supplemental statement of the case (SSOC).  As noted above, the appellant was sent a VCAA letter in December 2013 and a VA examination addendum opinion was rendered in December 2013.  In addition, in the December 2013 letter the RO asked the appellant to provide a list of all doctors  who treated him for his bilateral hearing loss; the RO enclosed VA Form 21-4142 Authorization and Consent to Release Information.  However, the appellant only responded in December 2013 with the name of his VA physician and the RO obtained all outstanding treatment records.   Also, in December 2013 the appellant stated that he had no more evidence to send to the VA.  Finally, an SSOC was issued in March 2014.  Thus, the Board finds all of the requested development has been completed and no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims herein decided.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Under these circumstances, the Board finds that the appellant is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claim on appeal. 


II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  When such chronic diseases are at issue, the second and third elements for service connection may be established by showing continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Id.   These presumptions do not apply to claims for service connection based on a period of ACDUTRA for which veteran status has not previously been established.  See Paulson v. Brown, 7 Vet. App. 466, 470-71  (1995); Smith v. Shinseki, 24 Vet. App. 40, 48  (2010); Donnellan v. Shinseki, 22 Vet. App. 167, 171 (2010).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.  

At the outset, the Board notes that service personnel records show that the appellant served in the Army Reserves from August 1960 to February 1961, followed by service on a period of active duty for training in the Army from February 1961 to August 1961, and then he resumed service in the Army Reserves from August 1961 to August 1964. Therefore, the appellant only has ACDUTRA and the only period for which the appellant may be considered entitled to receive compensation benefits is the period from February 1961 to August 1961.  See 38 U.S.C.A. § 101(2)  (West 2002) (providing that a "veteran" is an individual who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable); 38 U.S.C.A. § 101(24)  (providing that "active service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury, but not disease, incurred or aggravated in the line of duty).  The Board notes that service connection may be granted for injury or disease incurred while on ACDUTRA, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 01(22).  

The appellant contends that he has bilateral hearing loss as the result of military noise exposure.  On the appellant's October 2009 application for compensation benefits, he reported the onset of his hearing loss occurred in August 1960.  He explained that he was assigned as a fire arms instructor in service and suffered acoustic trauma as a result of exposure to weapons firing. In a subsequent October 2009 statement, the appellant maintained that he sustained hearing damage on the rifle ranges in 1959 and 1961 during summer camp at Fort Riley, Kansas when he was a Reserve Officer Training Corps (ROTC) cadet, and in 1961 at Fort Benning, Georgia, and Fort Leonard Wood, Missouri. 

First addressing the question of in-service injury, here, noise exposure, the Board points out that the appellant's service personnel records document that the appellant's military occupational specialty (MOS) was an infantry unit commander; thus, noise exposure has been conceded.  See 38 U.S.C.A. § 1154(b).  However, the appellant's service treatment records contain no evidence indicating that the appellant manifested a bilateral hearing loss disability during service.  The appellant's July 1961 Report of Medical Examination for Separation actually showed an decrease in his audiometric scores, thus, indicating an improvement during his military service. 

The appellant underwent a VA audiological examination in January 2010.  The VA examiner opined that the appellant's hearing loss was less likely as not caused by or a result of military related acoustic trauma.  The examiner noted that the appellant's July 1961 exit examination documented normal hearing at separation.  The examiner maintained that the appellant's military occupational specialty [infantry unit commander] likely exposed him to some high risk noise but service treatment records did not indicate that this had a permanent negative impact on his hearing. The examiner observed that all hearing tests in the service treatment records documented normal hearing, and service treatment records were negative for indications of complaints and/or treatment of hearing loss and tinnitus. The examiner noted that the appellant had a significant history of post military occupational noise exposure (farming) which might account for his current hearing loss and reported tinnitus. 

In August 2011 the appellant's private physician stated that the appellant had a history of being in the infantry and that he taught marksmanship for a few months and was around rifles without any ear protection.  It was noted that "he stated that his ringing in the ears started around that time in the 1960's."

In a December 2013 VA examination addendum opinion the VA audiologist stated that the appellant had normal auditory thresholds at separation and a standard
threshold shift did not occur for either ear when comparing entrance and
separation evaluations.  He stated that in 2005 the Institute of Medicine concluded that based on current knowledge of cochlear physiology there is insufficient scientific evidence for delayed-onset of hearing loss secondary to military noise
exposure.  He stated that hearing loss should occur at the time of the exposure and there is no sufficient evidence from longitudinal studies to determine whether permanent noise induced hearing loss can develop years after military noise
exposure.   He stated that the available anatomical and physiologic evidence suggests that delayed, post-exposure noise induced hearing loss is not likely.  If hearing is normal on discharge and there is no permanent significant threshold shift greater than normal progression then there is no basis to conclude that current hearing loss is causally related to military service, including military noise exposure.   He concluded that there is no nexus between any current hearing loss and military service, regardless of the cause of the hearing loss.  Thus, it was less likely than not that the appellant's hearing loss was not caused by or a result of military service. 

The Board notes that the absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).   Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

After a careful review of the appellant's claims file the Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for bilateral hearing loss.  In this regard, there is no competent medical evidence that the Veteran's current hearing loss is related to service.  

An appellant seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Here, the only medical opinions of record addressing the etiology of bilateral hearing loss are the January 2010 VA examination report and the December 2013 VA addendum opinion and both weigh against the appellant's claim.  Those opinions clearly were based upon consideration of the appellant's documented history, to include his service treatment records, post-service history, and his assertions.  Moreover, the VA examiner offered a clear conclusion with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Consequently, the Board assigns great probative value to the VA examiner's opinions.  The  Board notes that the August 2011 private treatment note does not constitute an opinion because it is just a reported history of the appellant's in-service noise exposure and the private audiologist does not provide an etiology for the appellant's bilateral hearing loss.  A mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  Thus, the Board finds that the probative opinions of record are against the appellant's claim. 
In evaluating this claim, the Board has considered the appellant's own assertions, as well as those advanced by his representative, on his behalf.  However, as discussed below, no such assertion provides a basis for allowance of the claim.

While the Board finds that the appellant did have in-service noise exposure, and that the appellant now has a bilateral hearing loss disability, the appellant, as a layperson, is not competent to give a medical opinion regarding the etiology of his current hearing loss disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson  is generally not capable of opining on matters requiring  medical knowledge").  The etiology of the appellant's bilateral hearing loss is not a simple identification that a layperson is competent to make; instead, the matter of the etiology at issue is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).   There is no indication that the appellant has the requisite medical training or experience to opine as to the etiology of this disability.  Therefore, given the medical expertise necessary in making such a determination, his statement regarding etiology does not constitute competent medical evidence on which the Board can make a service connection determination.  Hence, his lay assertion in this regard has no probative value.

Based on the foregoing, the claim for service connection for bilateral hearing loss must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 




      CONTINUE ON THE NEXT PAGE

ORDER

Service connection for bilateral hearing loss is denied. 




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


